DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for serverpatent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishikawa et al. (Pub # US 2022/0206909 A1).
Consider claim 1, Ishikawa et al. clearly show and disclose a method, comprising: identifying by a transport (vehicle) that the transport is unsafe to operate based on data collected by a sensor of the transport [0020 and 0028]; sending, from the transport, the data to a server [0021]; receiving, from the server, an operating parameter calculated by the server based on the data [0022]; and limiting, by the transport, an operational characteristic of the transport based on the operating parameter [0039].
Consider claim 3, Ishikawa et al. clearly show and disclose the method, comprising: replacing (substituting), by the transport, a previous operating parameter with the operating parameter [0042].
Claims 8-13 and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi (Pub # US 2012/0078509 A1).
Consider claim 8, Choi clearly shows and discloses a transport (vehicle), comprising: a sensor [0061]; a memory storing one or more instruction [0040]; and a processor (202, Fig 2) that when executing the one or more instructions is configured to: receive data from the sensor (238 and 242, Fig. 2), identify that the transport is unsafe to operate from the data [0038]; send the data to a server (222, Fig. 2) [0055]; receive, from the server, an operating parameter calculated by the server based on the data; and limit (intervention) an operational characteristic of the transport based on the operating parameter [0125].
Consider claim 9, Choi clearly shows and discloses the transport, wherein the data comprises one or more of: information identifying a type of unsafe operation, and information identifying a level of unsafe operation [0075 or 0123].
Consider claim 10, Choi clearly shows and discloses the transport, wherein the processor is further configured to: replace a previous operating parameter (automatically calculate route) with the operating parameter [0125].
Consider claim 11, Choi clearly shows and discloses the transport, wherein, when the processor is configured to limit an operational characteristic of the transport based on the operating parameter, the processor is further configured to: limit the operational characteristic by an amount based on the one or more of the identified type of unsafe operation and the identified level of unsafe operation [0125].
Consider claim 12, Choi clearly shows and discloses the transport, wherein the operating parameter comprises information specifying how to correct the unsafe operation (advise driver to pull over immediately) [0125].
Consider claim 13, Choi clearly shows and discloses the transport, wherein the data comprises one or more of: data identifying an issue with the transport, data identifying erratic driving associated with the transport, data identifying a weather condition associated with the transport, and data identifying a condition of a road associated with the transport [0038].
Consider claim 15, Choi clearly shows and discloses a non-transitory computer readable medium comprising one or more instructions that when executed by a processor of a transport cause the processor to perform: identifying that the transport is unsafe to operate based on data collected by a sensor of the transport [0038]; sending the data to a server; receiving, from the server [0055], an operating parameter calculated by the server based on the data; and limiting (intervention) an operational characteristic of the transport based on the operating parameter [0125].
Consider claim 16, Choi clearly shows and disclose the non-transitory computer readable medium, wherein the data comprises on one or more of: information identifying a type of unsafe operation, and information identifying a level of unsafe operation [0075 and 0123].
Consider claim 17, Choi clearly shows and discloses the non-transitory computer readable medium, wherein the one or more instructions further cause the processor to perform: replacing a previous operating parameter (automatically calculate route) with the operating parameter [0125].
Consider claim 18, Choi clearly shows and discloses the non-transitory computer readable medium, wherein the limiting an operational characteristic of the transport based on the operating parameter further comprises: limiting the operational characteristic by an amount based on the one or more of the identified type of unsafe operation and the identified level of unsafe operation, and wherein the operating parameter comprises information specifying how to correct the unsafe operation [0125].
Consider claim 19, Choi clearly shows and discloses the non-transitory computer readable medium, wherein the data comprises one or more of: data identifying an issue with the transport, data identifying erratic driving associated with the transport, data identifying a weather condition associated with the transport, and data identifying a condition of a road associated with the transport [0038].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (Pub # US 2022/0206909 A1) as applied to claim 1 above, and further in view of Choi (Pub # US 2012/0078509 A1).
Consider claim 2, Ishikawa et al. teaches similar invention.
Ishikawa et al. does not teach the method, wherein the data comprises on one or more of: information identifying a type of unsafe operation, and information identifying a level of unsafe operation.
In the same field of endeavor, Choi teaches the method, wherein the data comprises on one or more of: information identifying a type of unsafe operation, and information identifying a level of unsafe operation [0124] for the benefit of notifying the driver.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the data comprises on one or more of: information identifying a type of unsafe operation, and information identifying a level of unsafe operation as shown in Choi, in Ishikawa et al. method for the benefit of notifying the driver.
Consider claim 4, Ishikawa et al. teaches similar invention.
Ishikawa et al. does not teach the method, wherein the limiting an operational characteristic of the transport based on the operating parameter further comprises: limiting the operational characteristic by an amount based on the one or more of the identified type of unsafe operation and the identified level of unsafe operation.
In the same field of endeavor, Choi teaches the method, wherein the limiting an operational characteristic of the transport based on the operating parameter further comprises: limiting the operational characteristic (intervention) by an amount based on the one or more of the identified type of unsafe operation and the identified level of unsafe operation [0125] for the benefit of protecting the driver/passenger safety.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the limiting an operational characteristic of the transport based on the operating parameter further comprises: limiting the operational characteristic by an amount based on the one or more of the identified type of unsafe operation and the identified level of unsafe operation as shown in Choi, in Ishikawa et al. method for the benefit of protecting the driver/passenger safety.
Consider claim 5, Ishikawa et al. teaches similar invention.
Ishikawa et al. does not teach the method, wherein the operating parameter comprises information specifying how to correct the unsafe operation.
In the same field of endeavor, Choi teaches wherein the operating parameter (e.gl. punctured tire) comprises information specifying how to correct the unsafe operation (immediate pulled over) [0125] for the benefit of protecting the safety of the driver/passenger.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the operating parameter comprises information specifying how to correct the unsafe operation as shown in Choi, in Ishikawa et al. method for the benefit of protecting the safety of the driver/passenger.
Consider claim 6, Ishikawa et al. teaches similar invention.
Ishikawa et al. does not teach the method, wherein the data comprises one or more of: data identifying an issue with the transport, data identifying erratic driving associated with the transport, data identifying a weather condition associated with the transport, and data identifying a condition of a road associated with the transport.
In the same field of endeavor, Choi teaches wherein the data comprises one or more of: data identifying an issue with the transport, data identifying erratic driving associated with the transport, data identifying a weather condition associated with the transport, and data identifying a condition of a road associated with the transport [0038] for the benefit of analyzing the surrounding condition and informing the driver for the safe driving.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the data comprises one or more of: data identifying an issue with the transport, data identifying erratic driving associated with the transport, data identifying a weather condition associated with the transport, and data identifying a condition of a road associated with the transport as shown in Choi, in Ishikawa et al. method for the benefit of analyzing the surrounding condition and informing the driver for the safe driving.
Allowable Subject Matter
Claims 7, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK K WANG/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        /CURTIS A KUNTZ/SPE AU 2687, Art Unit 2687